United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-2007
Issued: March 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 27, 2017 appellant filed a timely appeal from a September 5, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a right wrist condition
causally related to the accepted May 11, 2017 employment incident.
FACTUAL HISTORY
On May 16, 2017 appellant, then a 60-year-old carrier technician, filed a traumatic injury
claim (Form CA-1), alleging that on May 11, 2017 he sprained his left wrist while closing a door

1

5 U.S.C. § 8101 et seq.

on a long life vehicle (LLV).2 He stopped work on May 12, 2017. Appellant’s supervisor noted
on the reverse side of the claim form that appellant was in the performance of duty at the time of
his claimed injury.
Appellant submitted a work release form from a registered nurse dated May 13, 2017
who verified that appellant was seen and treated in the emergency department on May 12, 2017
and could return to full-duty work on May 16, 2017.
By letter dated May 24, 2017, OWCP advised appellant of the type of evidence needed to
establish his claim, particularly requesting that he submit a physician’s reasoned opinion
addressing the relationship between his claimed condition and specific employment incident.
Appellant was treated in the emergency room by Dr. Timothy Toole, a Board-certified
emergency room physician, on May 12, 2017, for right hand swelling and pain. He reported
working as a postal employee and frequently using his right hand to open and close the door on
his LLV. Dr. Toole noted findings of intact range of motion, intact sensation, mild swelling to
the dorsum of the right hand, slight tenderness to palpation of the second and third metacarpals,
and no lesion or laceration. He opined that the injury may be secondary to overuse, ligamentous
injury, ruptured cyst, or hairline fracture. Dr. Toole noted x-rays of the right hand revealed no
significant radiographic abnormality or effusion. He diagnosed right hand pain. Dr. Toole
wrapped appellant’s right hand in an Ace bandage and prescribed anti-inflammatories and rest
for three to four days.
In a June 28, 2017 decision, OWCP denied the claim, finding that appellant failed to
submit medical evidence establishing that a medical condition was diagnosed in connection with
the accepted work incident. As the medical component was not satisfied, it found that appellant
had not established that he sustained an injury as defined by FECA.
In an undated appeal form received on July 18, 2017, appellant requested reconsideration.
He submitted emergency room medical records from Dr. Toole dated May 12, 2017, a May 12,
2017 x-ray of the right hand, and a work release form from a registered nurse dated May 13,
2017, all previously of record.
In a decision dated September 5, 2017, OWCP denied modification of its June 28, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
2

This appears to be a typographical error and should be right wrist as the medical records provided reference a
right wrist injury.
3

Supra note 1.

2

any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
It is undisputed that on May 11, 2017 appellant closed an LLV door while performing his
carrier technician duties. However, the Board finds that he has failed to submit sufficient
medical evidence to establish that this accepted work incident caused or aggravated his right
wrist condition. In a letter dated May 24, 2017, OWCP requested that appellant submit a
comprehensive medical report from his treating physician which included a reasoned explanation
as to how the accepted work incident had caused his claimed injury.
Appellant was treated in the emergency room by Dr. Toole on May 12, 2017 for right
hand swelling and pain. He reported working as a postal employee and frequently used his right
hand to open and close his truck door. Dr. Toole noted findings of mild swelling to the dorsum
of the right hand and slight tenderness to palpation of the second and third metacarpals. He
noted x-rays of the right hand revealed no significant radiographic abnormality. Dr. Toole
diagnosed right hand pain. He wrapped appellant’s right hand in an Ace bandage, prescribed
anti-inflammatories, and rest. Dr. Toole opined that the injury may be secondary to overuse,
ligamentous injury, ruptured cyst, or hairline fracture. However, he merely repeated the history
of injury as reported by appellant without providing his own opinion regarding whether his
condition was work related. To the extent that Dr. Toole is providing his own opinion, he failed
to provide a rationalized opinion regarding the causal relationship between appellant’s right hand
condition and the accepted work incident.7 Additionally, the Board notes that Dr. Toole’s report
is speculative with regard to the cause of appellant’s right wrist condition noting that his “injury
4

Gary J. Watling, 52 ECAB 357 (2001).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7
Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

3

may be secondary to overuse, ligamentous injury, ruptured cyst, or hairline fracture.” Therefore,
this report is insufficient to meet appellant’s burden of proof.8
Appellant was treated by a registered nurse on May 12 and 13, 2017 who provided a
work release form. The Board has held that treatment notes signed by a nurse9 are not
considered medical evidence as a nurse is not a physician under FECA10 and is not competent to
render a medical opinion under FECA. Thus, this evidence is insufficient to meet appellant’s
burden of proof.
The remainder of the medical evidence, including an x-ray of the right hand, is of limited
probative value. As a diagnostic test, it fails to provide a physician’s reasoned opinion on the
causal relationship between appellant’s accepted work incident and his diagnosed right hand
condition.11 For this reason, this evidence is insufficient to meet his burden of proof.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
the belief that his condition was caused, precipitated, or aggravated by his employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.12 Appellant failed to submit such evidence and therefore
he has not met his burden of proof.
On appeal appellant reiterated the factual elements of his claim. He indicated that he hurt
his hand while delivering mail and reported the injury to his supervisor on the same day.
Appellant noted treatment at the emergency room. As found above, the medical evidence does
not establish that he has a diagnosed medical condition that is causally related to his accepted
work incident. Appellant has not submitted a physician’s report which sufficiently explains how
the incident on May 11, 2017 caused or aggravated his diagnosed medical conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

Medical opinions that are speculative or equivocal in character are of diminished probative value. D.D., 57
ECAB 734 (2006).
9

B.B., Docket No. 09-1858 (issued April 16, 2010) (nurse’s reports have no probative value as nurses are not
considered physicians under FECA).
10

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses,
and physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this
subsection defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law).
11

See S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).
12

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right wrist
condition causally related to the accepted May 11, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 5, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

